Title: To Thomas Jefferson from Richard Williams, 19 December 1801
From: Williams, Richard
To: Jefferson, Thomas


          
            Sir
            Baltimore Decr the 19th. 1801
          
          please to Except of A few fresh Cod-Fish; this day taken alive from on board the Smack Lewis of Newbury port Commanded by
          Yr Obedt & Hle Sevt.
          
            Richd. Williams
          
          
            PS as this Smack is intended to Suply this place & the City of Washington Information may be had from Mr Enoch Bayley, Markett Space No. 38. Enquire of Genrl. Dearborn Secretary at War for Particulars & place
            RW
          
        